Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2,6,7 are rejected under 35 U.S.C. 103 as being unpatentable over Jupudi et al. US 10,912,003 in view of Viger et al. US 2019/0274171

Reclaim 1	
Jupudi discloses A Wi-Fi controller (110) comprising (abstract; col. 2 lines 40-41; col. 2 lines 47-50): 
a processor (620) and memory storing (610) instructions that, when executed, cause the processor (col. 5 lines 15-30; col 5 lines 44-60) to communicate to one or more access points (AP;120) configured to form a Wi-Fi network (col. 2 lines 55-65 access point together with Wi-fi controller as a whole form a Wi-Fi network); wherein at least some of the one or more access points (120) utilize Orthogonal Frequency- Division Multiple Access (OFDMA) (col. 2 lines 55 to coll. 3 lines 5; OFDMA resource in IEEE 802.11ax frames at the access point; fig. 3b shows PPDU format network packets, which carries OFDMA frames; see col. 4 lines 5-12); Resource Unit (RU) at the one or more access points that utilize OFDMA (fig.3b and col. 4 lines 5-10;col. 4 lines 64-66 Resource Unit  at the one or more access points that utilize OFDMA in downlink (access point) PPDU format packets); failed to explicitly teach determine Resource Unit (RU) reservations.

	However, Viger discloses determining Resource Unit (RU) reservations (para#92, defining (determining) Resource Unit (RU) reservations; para#122 OFDMA resource unit reservations on 80 MHz as known in the art; para#379).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to modify the Wi-Fi controller of Jupudi as taught by Viger and determine Resource Unit (RU) reservations.
Rationale: Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention
To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following:
(1)    a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings;
(2)     a finding that there was reasonable expectation of success; and
(3)     whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.
In this case:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to modify the Wi-Fi controller of Jupudi as taught by Viger and determine Resource Unit (RU) reservations for the benefit of reducing contention and collisions (para#24-25,202). 

Reclaim 2	
Jupudi discloses wherein the Wi-Fi controller (110) is one of a local controller and a cloud-based controller (col. 3 lines 28-37 teaches controller locally).

Reclaim 6	
Viger discloses wherein the RU reservation accounts for packet loss probability based on at least one of frequency channel overlap with other hops in the Wi-Fi system, observed Packet Error Rate (PER), interference, congestion and traffic load, increased collision probability do to a topography of the Wi-Fi network (para#16 mitigating collision probability; para#23 less interference; para#39, 146, 153,156 QoS, traffic queues).
Reclaim 7	
Viger discloses wherein the RU reservations are determined based on demand factors of the Wi-Fi network including at least one of historical traffic loads, needs indicated by a client device, needs intuited by the one or more access points, queues depths, Quality of Service (QoS) needs for different data flows based on one or more of Differentiated Services Code Point (DSCP), Type of Service (ToS) and Deep Packet Inspection (DPI), data destination, and data source (title teaches QoS; para#39, 146, 153,156 QoS, traffic queues)


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Jupudi et al. US 10,912,003 in view of Viger et al. US 2019/0274171 in further view of Katabi et al. US 2016/0277893

Reclaim 4	
 	The modified invention failed to explicitly teach wherein the one or more access points include access points that are positioned at multiple locations including at least one of multiple homes and multiple businesses that are within a path of packets for a client.
However, Katabi discloses (fig.1, fig.6) wherein the one or more access points include access points that are positioned at multiple locations including at least one of multiple homes and multiple businesses that are within a path of packets for a client (abstract; 137).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to modify the combined teaching as taught by Katabi and wherein the one or more access points include access points that are positioned at multiple locations including at least one of multiple homes and multiple businesses that are within a path of packets for a client.
Rationale: Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention
To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following:
(1)    a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings;
(2)     a finding that there was reasonable expectation of success; and
(3)     whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.
In this case:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to modify the combined teaching as taught by Katabi and wherein the one or more access points include access points that are positioned at multiple locations including at least one of multiple homes and multiple businesses that are within a path of packets for a client for the benefit of localizing network connectivity (abstract; para#55).


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Jupudi et al. US 10,912,003 in view of Viger et al. US 2019/0274171 in further view of Matsuo et al. 
2017/0196010 

Reclaim 5	
The modified invention failed to explicitly teach wherein the RU reservations are determined using throughput factors including Multiple-Input, and Multiple-Output (MIMO) dimension, signal strength, signal to noise ratio, interference, and observed data rate of the one or more access points.  

However, Matsuo discloses wherein the RU reservations are determined using throughput factors including Multiple-Input, and Multiple-Output (MIMO) dimension, signal strength, signal to noise ratio, interference, and observed data rate of the one or more access points (para#258-259, RU reservations are determined SNR).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to modify the combined teaching as taught by Matsuo and wherein the RU reservations are determined using throughput factors including Multiple-Input, and Multiple-Output (MIMO) dimension, signal strength, signal to noise ratio, interference, and observed data rate of the one or more access points.
Rationale: Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention
To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following:
(1)    a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings;
(2)     a finding that there was reasonable expectation of success; and
(3)     whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.

In this case:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to modify the combined teaching as taught by Matsuo and wherein the RU reservations are determined using throughput factors including Multiple-Input, and Multiple-Output (MIMO) dimension, signal strength, signal to noise ratio, interference, and observed data rate of the one or more access points for the benefit of reducing load on the access point and terminal  (para#261).



Claims 11,12,16,17 are rejected under 35 U.S.C. 103 as being unpatentable over Silverman et al. US 2019/0137596 in view of Viger et al.US 2021/0204324 

Reclaim 11
Silverman discloses a Wi-Fi system comprising (fig.1; para#18,30)
 a plurality of access points (APs (20(1)-20(n)) configured to form a combined Wi-Fi network (para#18-19 (APs (20(1)-20(n) together provide support for connectivity. Thereby, form a combined Wi-Fi network); wherein at least some access points of the plurality of access points utilize Orthogonal Frequency-Division Multiple Access (OFDMA) (para#5 some access points utilizing OFDMA to communication with client devices; para#16; at least one access point (APs (20(1)-20(2)) of the plurality of access points (APs (20(1)-20(n)) is connected to a controller (Wi-Fi WLAN controller (50); para#19 at least a APs (20(1)) connected to a controller (50)); failed to explicitly teach Resource Unit (RU) reservations at the one or more access points that utilize OFDMA.  
	However, Viger discloses Resource Unit (RU) reservations at the one or more access points (110;110a;110b) that utilize OFDMA (abstract; para#29,129,259).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to modify the Wi-Fi system of Silverman as taught by Viger and reservations at the one or more access points that utilize OFDMA.
Rationale: Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention
To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following:
(1)    a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings;
(2)     a finding that there was reasonable expectation of success; and
(3)     whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.
In this case:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to modify the Wi-Fi system of Silverman as taught by Viger and reservations at the one or more access points that utilize OFDMA for the benefit of reducing contention and collisions within 802.11 network (para#22,174). 

Reclaim 12	
Viger discloses wherein at least one of the controller and the plurality of access points determine the RU reservations to be made (RU reserved. Abstract) Therefore, reservations made) and wherein RU reservations made by the plurality of access points are communicated to the controller (para#242-243).

Reclaim 16	
Viger discloses wherein the RU reservation accounts for packet loss probability based on at least one of frequency channel overlap with other hops in the Wi-Fi system, observed Packet Error Rate (PER), interference, congestion and traffic load, increased collision probability do to a topography of the Wi-Fi network (para#19,171 collision probability; para#144 interference or collision).

Reclaim 17	
Viger discloses wherein the RU reservations are determined based on demand factors of the Wi-Fi network including at least one of historical traffic loads, needs indicated by a client device, needs intuited by the plurality of access points, queues depths, Quality of Service (QoS) needs for different data flows based on one or more of Differentiated Services Code Point (DSCP), Type of Service (ToS) and Deep Packet Inspection (DPI), data destination, and data source (para#141-143 source node sending data).


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Silverman et al. US 2019/0137596 in view of Viger et al.US 2021/0204324 in further view of Katabi et al. US 2016/0277893

Reclaim 14	
 	The modified invention failed to explicitly teach wherein the one or more access points include access points that are positioned at multiple locations including at least one of multiple homes and multiple businesses that are within a path of packets for a client.
However, Katabi discloses (fig.1, fig.6) wherein the one or more access points include access points that are positioned at multiple locations including at least one of multiple homes and multiple businesses that are within a path of packets for a client (abstract; 137).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to modify the combined teaching as taught by Katabi and wherein the one or more access points include access points that are positioned at multiple locations including at least one of multiple homes and multiple businesses that are within a path of packets for a client.
Rationale: Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention
To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following:
(1)    a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings;
(2)     a finding that there was reasonable expectation of success; and
(3)     whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to modify the combined teaching as taught by Katabi and wherein the one or more access points include access points that are positioned at multiple locations including at least one of multiple homes and multiple businesses that are within a path of packets for a client for the benefit of localizing network connectivity (abstract; para#55).


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable Silverman et al. US 2019/0137596 in view of Viger et al.US 2021/0204324 in further view of Matsuo et al. 2017/0196010 

Reclaim 15	
The modified invention failed to explicitly teach wherein the RU reservations are determined using throughput factors including Multiple-Input, and Multiple-Output (MIMO) dimension, signal strength, signal to noise ratio, interference, and observed data rate of the one or more access points.  

However, Matsuo discloses wherein the RU reservations are determined using throughput factors including Multiple-Input, and Multiple-Output (MIMO) dimension, signal strength, signal to noise ratio, interference, and observed data rate of the one or more access points (para#258-259, RU reservations are determined SNR).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to modify the combined teaching as taught by Matsuo and wherein the RU reservations are determined using throughput factors including Multiple-Input, and Multiple-Output (MIMO) dimension, signal strength, signal to noise ratio, interference, and observed data rate of the one or more access points.
Rationale: Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention
To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following:
(1)    a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings;
(2)     a finding that there was reasonable expectation of success; and
(3)     whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.

In this case:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to modify the combined teaching as taught by Matsuo and wherein the RU reservations are determined using throughput factors including Multiple-Input, and Multiple-Output (MIMO) dimension, signal strength, signal to noise ratio, interference, and observed data rate of the one or more access points for the benefit of reducing load on the access point and terminal  (para#261).


Allowable Subject Matter
Claim 3,8-10,13,18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Reclaims 3,13
Prior art failed to teach or disclose wherein RU reservations for at least one of multiple leaf nodes of the one or more access points that utilize OFDMA, repeating nodes of the one or more access points that utilize OFDMA based on at least one of individual data flows and aggregated data flows, and at all repeating nodes and a leaf node of the one or more access points that utilize OFDMA on a path to a client for which the RU reservations are made.

Reclaims 8,18
Prior art failed to teach or disclose wherein needs intuited by the one or more access points include at least one of needs of ingress and egress access points that observe packets and to mitigate encapsulated packets traversing at midpoints, needs of repeating access points for performing packet inspection, and needs of repeating access points for looking at four address frames.

Reclaims 9,19
Prior art failed to teach or disclose wherein the processor performs at least one of cause information of the RU reservations to be provided to the one or more access points to be stored locally, and program the OVSDB holding the information of the RU reservations on each of the one or more access points separately.

Reclaims 10,20
Prior art failed to teach or disclose wherein determining the RU reservations is dynamic and changes based on at least one of a time based recalculation, a recalculation based on a change of condition of the Wi-Fi network, and a recalculation based on data flows starting and ending.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEL GUARINO whose telephone number is (571)270-1198. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAHEL GUARINO/Primary Examiner, Art Unit 2631